Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 26, 2021                                                                                     Bridget M. McCormack,
                                                                                                                Chief Justice

  162504                                                                                                    Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  JOSEPH TRICKEY,                                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 162504
                                                                   COA: 354530
                                                                   Genesee CC: 19-113107-NI
  ALTON LEWIS and ALLSTATE PROPERTY &
  CASUALTY INSURANCE COMPANY,
           Defendants,
  and
  LINWOOD CHEVROLET, LLC, a/k/a
  GARBER LINWOOD CHEVROLET,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 4, 2020
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 26, 2021
           a0519
                                                                              Clerk